Order entered October 29, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00590-CR
                               No. 05-20-00591-CR

                          DAMON EVANS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
              Trial Court Cause Nos. F20-51047-I & F20-51046-I

                                     ORDER

      Before the Court is appellant’s motion to supplement the clerk’s records
with appellant’s judicial confessions in each of the above appeals. We GRANT
the motion and ORDER Dallas County District Clerk Felicia Pitre to file,
WITHIN FIFTEEN DAYS OF THE DATE OF THIS ORDER, supplemental
clerk’s records containing appellant’s judicial confessions in each appeal.
      We ORDER appellant’s brief due THIRTY DAYS after the date the
supplemental clerk’s records are filed.
                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE